Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-2824

                         CHUKWUMA E. AZUBUKO,

                         Plaintiff, Appellant,

                                      v.

                         MBNA AMERICA BANK
              and EXPERIAN INFORMATION SYSTEMS, INC.,

                        Defendants, Appellees.


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Robert E. Keeton, Senior U.S. District Judge]


                                   Before

                       Torruella, Circuit Judge,
                    Stahl, Senior Circuit Judge,
                      and Lipez, Circuit Judge.


     Chukwuma E. Azubuko on brief pro se.
     Robert F. Chapski and Baker, Donelson, Bearman, Caldwell, and
Berkowitz, P.C., on brief for appellee MBNA America Bank.
     Mark H. Weintraub and Jones Day, on brief for appellee
Experian Information Solutions, Inc.



                               May 12, 2006
     Per Curiam.   Appellant Chukwuma E. Azubuko appeals from the

judgment of the district court dismissing his complaint with

prejudice.   We have carefully reviewed the parties' briefs and the

record and affirm this judgment for essentially the reasons set out

in the district court's thorough opinion.     See Azubuko v. MBNA

America Bank, 396 F. Supp. 2d 1 (D. Mass. 2005).

     Summarily affirmed.   See Local Rule 27(c).




                                -2-